WOODLEY, Judge.
The conviction is for assault with intent to murder without' malice; the punishment one year in the penitentiary.
Appellant shot his wife with a .22 pistol, one shot striking her in the arm and the other penetrating her intestines.
The jury -rejected appellant’s claim of self-defense and lack of intent to- kill, but resolved the issue of malice against the state and assessed the minimum punishment.
The sole exception relates to the closing argument of state’s counsel, the contention being that certain testimony was misquoted.
In the light of the evidence adduced and the -punishment assessed the- argument, if improper, would not call for. reversal. -
The judgment is affirmed. -